..


                    OFFICE OF THE ATTORNEY               GENERAL   OFTEXAS




I
                                                AUSTIN
em&w c. MANN                                                                I        6
rnolln a.*mIL

                                                                   &be~‘d                  1
                                                              c
                                                              $y

          Bonorable Adam 8. Johnron
          Eracutin Dlroetor
          Stat@ Gcrpastiacmt
                           of Publio Welfare
          Aultfn, T-8
          mar      Sir t




          r8que6tlng tixoopinion a
          stated     wattor.

                           Your   letter   se

                                                              that a reoipient
                                                              ent1y, knowingly,




                                           person? * 1L**
                        seotloa ll (a) of Artlale WC%l,             Ternon*              mno-
          tat&      clrll Statut66, resd6 a6 foll~z
                        -(a) If, on the death of any reoipient o?
                   ths &la A&S AEEiEtIUiO@or aid, it is fOU&Idthat
 'oaonblo Addu 8. T&noon,                  pago L


     ho WOE po600660d   of pro rty or lnoomo In ax-
     0888 of the taount prot r ded in Sootion 2 or this
     Aot, the total anmutt of the aoolatanog   granto6
     in 0x0888 of that to whioh tho roolplrntwas by
     ~;wo;~titlsd   may bo roootsred by the Comalooion
                       0 AOOiOtUtOOa ~ofOITOd
                                           06     olain, tO-
     gothor w th sir (6) par
            "JI                  cant intorut thoroon
     and all oooto lnourrcld   from   th8  utat6    of   the
     dOOO#i66d~ tho CoariEOion    shall inOtitut6      the
     noouoary    poooodl       6 t0 SOOOTOr 6aOh OlIAim666
     tho amunt    roootoro “8 8heU      bo paid into th6 Old
     Ago kool8taaoo      luod, one-halt    (4) ai outi amount
     rhall bo paid omt to tho mlted Statu Roarury
     ia ouoh muumz PO the Soelal 806urlby Aet 166~ro-
     quka.*

          dootlon 36(a of Article  b@b (o),                           Pomon~o     &mot&t-
ld Cltll Btatutoo, seaa6 as followor
          "8.0. a, Whoover obt6lno or attempts to
     obtain, or aids or abet8 any poroon to obtain,
     by 119ano of a wiltully iolos ltatsment or rop-
     rooontatlon or by lmpor8on~tlon,  or by other
     traudulont moono:

          "1. a86i8tOftO0,8OX'dOOO,                         Or   tFOllttltOIlt
                                                                             to
     whlah ho i6 not l
                     ntltlod;
          "8‘ a86iOttitlO0,60171006,                        or troataont
     gpeat6r than that to *Ioh h6                      i6    jwtly OntitlOd;
                93.    or   w%th    into& to      dotraud,         aid8   or
     abet6        in   buying,.of     in
                                      d16~04My     of tho
                                                 Way
       roportl of a roolplentof asoiotano6 3 thout
     e ho ooluoot 0r the stats Doportmont,or whoarot
     tlolatoo80Otion 30 of this A4t, shall bo dOOmQd
     dullty of a mi84omoano?,and, upon oonrlotlon
     theroo?, rh0l.l b e fino d my lnm nc itmo r o th a n
     One Hun&rod ($100.00) DOllnro or b6 lmpr16onod
     for not la66 than llx (6) mOnth6, aor aoro thaa
     two (2) yearn, or bo both 60 flaed and inprlooned.*
          while section 11 (a) of Artlois6843-1, Yomon?*
Annotated Civil Statutes, prorib   only for th* rooorory Oi
                                                                                           149


mrto~m0              ~5          a.     ~~~~~~~        paso     3




a6OOtO       fW8
             t&  SOtatS  Of I dO8OUd       pOrOOl3   l&On   it :O d18
SoWred  that luOh poreon has raooiwd OM Ago ~66iotanoo ia
~0068  of the omotmt ho R8    lxttitlod    to by law wo bolls@
that A simple lotion for moao~ had and noal               will 110 at
the inrtanoo ot t&o St&to Doputm%nt of Ppblio uoliare to
rooowr ir010 a llvlng   poroon ~0816tan08      when ho has "iraudu-
hltly, kItOWiB&~, sad i&OiItfOtI~~ aonooaled &6OOt6 Or CO-
80~~888 rhioh, ii krrornto the Deputaont           at the time of
la?ootigetion,would ham made ths l        pp&leaat lnoliglb1o.r
AS ltatod ia volume 69, mu8      Jurlop?uaonoo,        at page   136;

                     *AD     artion          ror   nonor      ha4    aad   nootwd   will
          lfewlmb                ane prmon hu
          mother by fraud, dbro80,
          tion, extortion or taking
          4aAu   aq#Mtal    rule the aotion ni11110 to
          r8OOWr mnay    paid M dOr l &Et&O     Of f66t, It
          boln& oonrldorod unoonroionablo   that aono~ so
          paid should be dotalnod tmn tho pa
          the othorhandmonoyteluatarily
          aiotako           or    fraub or
                                      lew,   without
          with knowlodgo of all the taot8 oonnot bo ro-
          oowrod haok In anr 8ort of a do n,lithor at
          law or in lqulty.m
            m presume thmt ouoh artion will bo takea ia ao-
oorduroo wlth the prooedure rotidad in utiolo 964644 (a),
~OtliOa’8 Aanotetod Civil Sta? utu.   %i8 88NOlI roads fn
port a8 follows,
                     vh~owr  It is round, by lnwotlgation   of
          the       looaladmlnirtrativo~~J@JIo;~or othorwloo,
          that ~6OiOtMO~ h60 bm   &Wlttd t0 Anf arIOt%
          rho io not oll&blo thoroior, th8 Rx8OutP?o Dl-
          rootor shall   lmtodlatolf  order ruoh a8OiOtRnOO
          tormbatod    at& 8hiL1 furnloh a OOpy O? 8uah OrdOr
          to th e lp p llo ut and a 044~9~
                                         to the looal ldPaisl*-
          tratlto a$onoy,                    and from         rush   OrdOr   the
                                                                            ap ff;gt
          shall han the right to a~poal to the Coam!                                *
          Utd WhOn A68iEtMOO to MJ                              PrOOn bar km   tog-
          mlnatod, no furtb,  payments shall k mdo to
          luoh person until the ~oa?d l,hall bar* dotormlmd
          OILappealthat 8uOh pa?~~ti be roN*d**
            KS oall to JOUFattoatlon the isot that Sootlon 36
   ,) of Artlola 696(o), ~ornon~o knaotatod Civil Btrtutoo,
                                                 ..




Honorable Adam R. JOhnmxA, gag8 4


m&k86 it a mi6d8m8atwr for onyono to obtain asoi6taao8
fraud~ontly, and of Oour68, the DOpattment maytake ap-
pro date stopa to the and that such misdemeanors may be
puns8h8d.
            It ia thoroior8 th8 opinion of thir department
and you are r86p8OtiUuy advised that Whem a,reeipient of
old age asristance has fraudtisntly, kaowingl~ and inten-
tionally ooneealed assets or resouro8o whioh, ii knovm to
th8 D8 rtmsnt at the time oi imestlgation, would bars
nmdr tr8 applioant Ineligible, but due t0 :th8 OOno8e]S8nt,
the applioant ha8 drarm as6i6tanoo,'or8ra Oonsiderablo
p8riOd Of ti?itO, th8 stat8 DOpaI%L8nt Of FUbliO Wellare SEW
reoover  baok from suah reoipfon$ such 66SiStanoe in an ao-
tion for lnonayhad and reoeived.
                                       yours very truly
                                    ATTORNEYGRhTRALOF   'EXM



 FIEST ASSTSTANT
 ATTCRNXY GENNE&b.L                           Walter p.eKOoh
                                                    ASsiEtallt